Name: Commission Implementing Regulation (EU) 2016/225 of 17 February 2016 fixing the maximum volume of product per Member State and the period for lodging applications for exceptional private storage aid for the remaining unused quantities of certain cheeses from those set out in Delegated Regulation (EU) 2015/1852
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  food technology;  agricultural policy;  cooperation policy;  distributive trades
 Date Published: nan

 18.2.2016 EN Official Journal of the European Union L 41/10 COMMISSION IMPLEMENTING REGULATION (EU) 2016/225 of 17 February 2016 fixing the maximum volume of product per Member State and the period for lodging applications for exceptional private storage aid for the remaining unused quantities of certain cheeses from those set out in Delegated Regulation (EU) 2015/1852 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Delegated Regulation (EU) 2015/1852 of 15 October 2015 opening a temporary exceptional private storage aid scheme for certain cheeses and fixing in advance the amount of aid (2), in particular Article 15 thereof, Whereas: (1) Delegated Regulation (EU) 2015/1852 opened a temporary exceptional private storage aid scheme for certain cheeses and fixed in advance the amount of aid. (2) Article 4(3) of Regulation (EU) 2015/1852 sets 15 January 2016 as the last date for the submission of applications for aid. (3) Ireland, France, Italy, Lithuania, Netherlands, Finland, Sweden and the United Kingdom notified the Commission of their wish to continue using the private storage aid scheme. (4) A quantity of 68 123 tonnes remained unused after 15 January 2016. It is therefore appropriate to make that quantity available to those Member States which notified their wish to further make use of the private storage aid scheme and to set a breakdown of that quantity per Member State, taking into account the quantities applied for by Member States until 15 January 2016. (5) A new period for lodging applications for aid should be set. (6) The rules laid down in Delegated Regulation (EU) 2015/1852 for the implementation of the private storage aid scheme for certain cheeses should apply mutatis mutandis to the implementation of the scheme set out by this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Subject matter The maximum volume of product per Member State subject to the temporary exceptional private storage aid scheme for the remaining unused quantities of cheeses as provided for in Delegated Regulation (EU) 2015/1852 is set out in the Annex to this Regulation. The rules laid down in Delegated Regulation (EU) 2015/1852 for the implementation of the scheme shall apply mutatis mutandis to the quantities set out in the Annex to this Regulation. Article 2 Applications for aid Applications for aid may be lodged as from the date of entry into force of this Regulation. The last date for the submission of applications shall be 30 September 2016. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 271, 16.10.2015, p. 15. ANNEX Member State Maximum quantities (tonnes) Ireland 4 127 France 6 340 Italy 27 025 Lithuania 2 616 Netherlands 16 526 Finland 694 Sweden 2 126 United Kingdom 8 669 Total 68 123